Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 13, 2002, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s motion to introduce prior grand jury testimony at trial to impeach the complainant’s subsequent grand jury testimony since the defendant procured the complainant’s unavailability as a witness through threats (see People v Geraci, 85 NY2d 359, 366 [1995]; People v Pace, 300 AD2d 1071, 1072 [2002]; People v Sime, 254 AD2d 183, 184 [1998]).
In making its Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]), the trial court properly balanced the probative value of the defendant’s convictions and any prejudicial ef*569feet should the defendant decide to testify (see People v Whitney, 287 AD2d 585 [2001]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Santucci, J.P., Crane, Mastro and Spolzino, JJ., concur.